PATTERSON, Judge.
Henry Williams appeals from his sentence as a violent career criminal for an offense occurring on November 27, 1996. In Thompson v. State, 708 So.2d 315 (Fla. 2d DCA), review granted, 717 So.2d 538 (Fla.1998), this court held that chapter 95-182, Laws of Florida, which created violent career criminal sentencing, is unconstitutional as a violation of the single subject rule. Thus, based on Thompson, we reverse Williams’ violent career criminal sentence and remand for resentencing in accordance with the valid laws in effect at the time of Williams’ sentencing on October 1,1997.
Reversed and remanded.
PARKER, C.J., and DANAHY, PAUL W., (Senior) Judge, Concur.